As filed with the Securities and Exchange Commission on May 23, 2011 Securities Act File No.333-170784 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 2 x (Check appropriate box or boxes) Legg Mason Capital Management Value Trust, Inc. Exact Name of Registrant as Specified in Charter: 100 International Drive Baltimore, Maryland 21202 Address of Principal Executive Offices: (Number, Street, City, State, Zip Code) 1-877-721-1926 Area Code and Telephone Number: Richard M. Wachterman Legg Mason Capital Management Value Trust, Inc. 100 International Drive Baltimore, Maryland 21202 Name and Address of Agent for Service: With a Copy to: Arthur C. Delibert, Esq. K&L Gates LLP 1treet, NW Washington, DC 20006 For the new shares of Legg Mason Capital Management Value Trust, a series of the Registrant, the date of the public offering was April 21, 2011.The public offering of the Registrant's shares is ongoing.This Post-Effective Amendment No. 2 to the Registrant's Registration Statement on Form N-14 shall become effective immediately upon filing pursuant to paragraph (b) of Rule 485 under the 1933 Act. Title of Securities Being Registered: Class A, Class C and Class I shares of Legg Mason Capital Management Value Trust Registrant has registered an indefinite amount of securities pursuant to Rule 24f-2 under the Investment Company Act of 1940, as amended; accordingly, no fee is payable herewith in reliance upon Section24(f). LEGG MASON CAPITAL MANGEMENT VALUE TRUST, INC. CONTENTS OF REGISTRATION STATEMENT This Registration Statement contains the following papers and documents: Cover Sheet Contents of Registration Statement Letter to Shareholders* Notice of Special Meeting* Part A - Proxy Statement/Prospectus* Part B - Statement of Additional Information* Part C - Other Information Signature Page Exhibits * Incorporated by reference to Post-Effective Amendment No. 1 to the Registrant’s Registration Statement on Form N-14 (File No. 333-170784) as filed with the Securities and Exchange Commission on January 19, 2011. EXPLANATORY NOTE This post-effective amendment is being filed solely for the purpose of including in the Registration Statement the opinion of K&L Gates LLP as to tax matters (Exhibit 12) for the reorganization of Legg Mason Capital Management American Leading Companies Trust, a series of Legg Mason Investors Trust, Inc. into Legg Mason Capital Management Value Trust, a series of the Registrant. PART C - OTHER INFORMATION Item15.
